SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 12, 2010 EARTH SEARCH SCIENCES, INC. (Exact name of registrant as specified in Charter) Nevada 000-19566 87-0437723 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 306 Stoner Loop Road, Lakeside, MT 59922 (Address of Principal Executive Offices) (406) 751-5200 (Issuer Telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section4 — Matters Related to Accountants and Financial Statements Item4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. While preparing Earth Search Sciences, Inc.’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2010, the Company became aware of prior period misstatements related to the capitalization of research and development costs. Based on this discovery and the conclusion made by Management, as described below, the Annual Reports for the periods ended March 31, 2010 and March 31 2009, and the Quarterly Reports for the periods ended December 31, 2009, September 30, 2009, June 30, 2009, December 30, 2008 and September 30, 2008 should not be relied upon and should be restated. The purpose of this filing is to disclose the restatements of the affected periods (annual periods ended March 31, 2010 and March 31, 2009 and quarterly periods ended December 31, 2009, September 30, 2009, June 30, 2009, December 31, 2008 and September 30, 2008) under Item4.02 of Form 8-K.No further restatement of the Company’s financials is anticipated. Decision to Restate and Effect of the Restatement On August 13, 2010, during the Company’s quarter-end close procedures, MaloneBailey LLP, the Company’s registered independent public accounting firm, discovered and informed the Company of an error related to the capitalization of the costs for our Prototype development.Beginning in the quarter ended September 30, 2008, the Company capitalized all costs associated with the development of our prototype in the belief it should be treated as the construction of equipment. Upon re-examination management has concluded that such costs should have been treated as research and development costs and expensed when occurred. The following tables illustrate the impact of this error on the Company’s financial statements for the respective periods: The twelve months ended March31, 2010: March 31, 2010 As As Reported Adjustment Restated Consolidated Balance Sheet Deposits $ $ $ - TOTAL ASSETS - Accumulated deficit Total stockholders’ deficit TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT For the Year Ended March 31, 2010 As As Reported Adjustment Restated Consolidated Statement of Expenses General and administrative $ $ $ Total expenses Loss from operations Net Loss For the Year Ended March 31, 2010 As As Reported Adjustment Restated Consolidated Statements of Cash Flows Net loss $ $ $ Accounts payable and accrued expenses NET CASH USED IN OPERATING ACTIVITIES Cash paid for prototype - NET CASH USED IN INVESTING ACTIVITIES - Capitalized prototype cost in accounts payable - For the Year Ended March 31, 2010 As As Reported Adjustment Restated Consolidated Statement of Changes in Stockholders' deficit Net Loss $ $ Accumulated deficit Total stockholders’ deficit The nine months ended December 31, 2009: December 31, 2009 As As Reported Adjustment Restated Consolidated Balance Sheet Deposits $ $ $ - TOTAL ASSETS Accumulated deficit Total stockholders’ deficit TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT For the Year Ended December 31, 2009 As As Reported Adjustment Restated Consolidated Statement of Expenses General and administrative $ $ $ Total expenses Loss from operations Net loss For the Year Ended December 31, 2009 As As Reported Adjustment Restated CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ $ $ Accounts payable and accrued expenses Cash paid for equipment - Deposit included in account payable - Prepaid compensation in account payable - For the Year Ended December 31, 2009 As As Reported Adjustment Restated Consolidated Statement of Changes in Stockholders' deficit Balances at March 31, 2009 $ $ $ Net Loss Accumulated deficit Total stockholders’ deficit The six months ended September 30, 2009: September 30, 2009 As As Reported Adjustment Restated Consolidated Balance Sheet Deposits $ $ $ - TOTAL ASSETS Accumulated deficit Total stockholders’ deficit TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT For the Period Ended September 30, 2009 As As Reported Adjustment Restated Consolidated Statement of Expenses General and administrative $ $ $ Total expenses Loss from operations Net income/(loss) For the Year Ended September 30, 2009 As As Reported Adjustment Restated Consolidated Statements of Cash Flows Net loss $ $ $ Accounts payable and accrued expenses Cash paid for equipment - NET CASH USED IN INVESTING ACTIVITIES - Deposit included in account payable - For the Six months ended September 30, 2009 As As Reported Adjustment Restated Consolidated Statement of Changes in Stockholders' deficit Balances at March 31, 2009 $ $ $ Net Loss Accumulated deficit Total stockholders’ deficit The three months ended June 30, 2009: June 30, 2009 As As Reported Adjustment Restated Consolidated Balance Sheet Deposits $ $ $ - TOTAL ASSETS Accumulated deficit Total stockholders’ deficit TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT For the Period Ended June 30, 2009 As As Reported Adjustment Restated Consolidated Statement of Expenses General and administrative $ $ $ Total expenses Loss from operations Net loss For the Year Ended June 30, 2009 As As Reported Adjustment Restated Consolidated Statements of Cash Flows Accounts payable and accrued expenses $ $ $ NET CASH USED IN OPERATING ACTIVITIES Cash paid for prototype - NET CASH USED IN OPERATING ACTIVITIES - For the Three Months Ended June 30, 2010 As As Reported Adjustment Restated Consolidated Statement of Changes in Stockholders' deficit Balances at March 31, 2009 $ $ $ Net Loss Accumulated deficit Total stockholders’ deficit The twelve months ended March 31, 2009: March 31, 2009 As As Reported Adjustment Restated Consolidated Balance Sheet Deposits $ $ $ - TOTAL ASSETS - Accumulated deficit Total stockholders’ deficit TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT For the Year Ended March 31, 2009 As As Reported Adjustment Restated Consolidated Statement of Expenses Research and development expense $ - $ $ Total expenses Loss from operations -7,841,381 Net Loss Basic and diluted: Loss per share For the Year Ended March 31, 2009 As As Reported Adjustment Restated Consolidated Statements of Cash Flows Net loss $ $ $ Accounts payable and accrued expenses NET CASH USED IN OPERATING ACTIVITIES Cash paid for prototype - NET CASH USED IN INVESTING ACTIVITIES Capitalized prototype cost in accounts payable - For the Year Ended March 31, 2009 As As Reported Adjustment Restated Consolidated Statement of Changes in Stockholders' deficit Net Loss $ $ $ Accumulated deficit Total stockholders’ deficit The nine months ended December 31, 2008: December 31, 2008 As As Reported Adjustment Restated Consolidated Balance Sheet Deposits $ $ $ - TOTAL ASSETS Accumulated deficit Total stockholders’ deficit TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT For the Year Ended December 31, 2008 As As Reported Adjustment Restated Consolidated Statement of Expenses Research and development expense $ - $ $ Total expenses Loss from operations Net ( loss) Basic and diluted: Loss per share For the Year Ended December 31, 2008 As As Reported Adjustment Restated Consolidated Statements of Cash Flows Net loss $ $ $ Accounts payable and accrued expenses Deposits - Deposit included in accounts payable - For the Year Ended December 31, 2008 As As Reported Adjustment Restated Consolidated Statement of Changes in Stockholders' deficit Net ( loss) $ $ $ Accumulated deficit Total stockholders’ deficit The six months ended September 30, 2008: September 30, 2008 As As Reported Adjustment Restated Consolidated Balance Sheet Deposits $ $ $ - TOTAL ASSETS $ Accumulated deficit Total stockholders’ deficit TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ For the Period Ended September 30, 2008 As As Reported Adjustment Restated Consolidated Statement of Expenses Research and development expense $ - $ $ Total expenses Loss from operations Net income ( loss) Loss per share For the Period Ended September 30, 2008 As As Reported Adjustment Restated Consolidated Statements of Cash Flows CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ $ $ Accounts payable and accrued expenses Deposits 0 Deposit included in accounts payable 0 For the Period Ended September 30, 2008 As As Reported Adjustment Restated Consolidated Statement of Changes in Stockholders' deficit Net income ( loss) $ $ $ Accumulated deficit Total stockholders’ deficit Section9 — Financial Statements and Exhibits Item9.01 Financial Statements and Exhibits. (d)Exhibits. 99.1Letter from MaloneBailey, LLC dated June 16, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. EARTH SEARCH SCIENCES, INC. Dated:August 16, 2010 By: //s// Tami Story Tami Story Corporate Secretary
